DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and 12) and species SEQ ID No. 1 in the reply filed on 08/30/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of all the claims and all the species do not present an undue burden to the Examiner.  
This is not found persuasive because the claims were restricted under lack of unity requirements and burden is not a consideration in a finding of lack of inventive unity; rather, according to M.P.E.P. §1850, the only consideration is whether the inventions share a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-10, 12, 14-19, 22-23 and 25-26 are currently pending with claim 26 newly added.
Claims 14-19, 22-23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/30/2022.

Claims 1-10, 12 and 26 have been examined on their merits.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) and 35 USC 102(a)(2) as being anticipated by Yoon (US 2002/0187551).
Regarding claims 1 and 3, Yoon teaches in vitro culturing islet cells in a culture medium comprising EGF for about 8-12 hours (up to 72 hours) for use in transplantation (page 9, claim 2). Yoon teaches wherein the amount of EGF used is 10 nmg/ml (page 5 para 72).
The effect of increasing viability or function comes from the method steps being the same as those claimed.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Regarding claim 2, Yoon teaches wherein the islet cells are cultured in a culture medium with EGF for 1 or 2 days (24 or 48 hours) (page 2 para 22-23, para 25).
Regarding claim 6, Yoon teaches wherein their islet cell population contains progenitor cells (page 1 para 14).
Regarding claim 8, Yoon teaches culture medium that does not comprise gastrin (page 2 para 22-23, para 25, page 9 claim 2).
Therefore the teaching of Yoon anticipates Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 8-10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (US 2015/0240212-from IDS filed 10/21/2021).
Regarding claims 1-3, Peterson teach wherein their methods increase the function of an islet cell population (page 63 para 581). Their methods include culturing their cell populations in a culture medium for a time period of 3 days (72 hours)(pages 27-28, para 229-231, page 29 para 246) and wherein their culture media include growth factors such as EGF in an effective amount of 2-200 ng/ml (page 3 para 19, page 4 para 31, page 6 para 44, page 32, para 278, page 50 para 455), specifically 3 ng/ml-10 ng/ml (page 32 para 278).
Regarding claim 4, Peterson disclose wherein their culture medium comprises glucose in a concentration between 1 mM -50 mM (pages 4-5, para 31, page 35, para 308) which renders obvious the claimed range for reasons described below.
Regarding claim 5, Peterson discloses wherein the islet population has been isolated from a subject (page 26 para 208) and wherein their subjects have diabetes identified by a Hemoglobin A1c test (page 3 para 13, page 55 para 510) and wherein the HbA1c is 6.5% or higher (greater than 5.6%)(page 58 para 530).
Regarding claim 8, Peterson disclose culture medium that does not comprise gastrin (page 3 para 19, page 4 para 31, page 6 para 44, page 32, para 278, page 50 para 455).
Regarding claim 9, Peterson disclose wherein their culture medium comprises GLP-1 (page 43 para 379).
Regarding claim 10, Peterson disclose wherein the EGF is engineered (recombinant) EGF (page 50, para 455).
Regarding claim 26, Peterson disclose differentiated islet cell populations comprising beta cells, alpha cells, delta cells (page 11 para 83, page 12 para 86, pages 68-69 para 628) and that in some embodiments that the cell in mature (fully differentiated) (page 1 para 4, page 2 para 7).
The specific combination of features claimed is disclosed within the broad genera of islet cell types, growth factors, culture times, concentrations, cell sources, media components and EGF types taught by Peterson, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of islet cell types, growth factors, culture times, concentrations, cell sources, media components and EGF types from within the disclosure of Peterson to arrive at methods and islet cell compositions “yielding no more than one would expect from such an arrangement”. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05)
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore the teaching of Peterson et al renders obvious Applicant’s invention as claimed.


Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2002/0187551) as applied to claims 1-3, 6 above, and further in view of Suarez-Pinzon et al (The Journal of Clinical Endocrinology and Metabolism 2005, from IDS filed 10/21/2021).
Regarding claim 7, Yoon teaches the claimed method of using EGF with islet cell populations as described above, but does not specifically include a culture medium that comprises gastrin.
Suarez-Pinzon teach that the combination of EGF and gastrin increases β-cell mass in adult human pancreatic islets in vitro (abstract, page 3408, column 2, last paragraph).
One of ordinary skill in the art would have been motivated to include gastrin in the culture medium of Yoon because Yoon is culturing islets with EGF for use in transplants and Suarez-Pinzon teach that the combination of EGF and gastrin in culture medium of islets provides the benefit of increasing  β-cell mass of isolated islets in vitro prior to transplantation. One of ordinary skill in the art would have had a reasonable expectation of success because both Yoon and Suarez-Pinzon are culturing human islet cell populations for use in transplants with EGF.
Therefore the combined teachings of Yoon and Suarez-Pinzon et al render obvious Applicant’s invention as claimed.


Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2002/0187551) as applied to claims 1-3, 6 above, and further in view of Magil et al (US 2003/0171269-from IDS filed 10/21/2021).
Regarding claim 12, Yoon teaches the claimed method of using EGF with islet cell populations as described above, but does not specifically include the amino acid sequence of the EGF used in their culture medium.
Magil teaches a human EGF comprises the amino acid sequence of SEQ ID No. 1 (page 1 para 002, page 7), full length wild type human epidermal growth factor which is a 53 amino acid protein with a molecular weight of 6217 daltons and a variety of biological functions (EGF with 100% identity to SEQ ID No. 1 of the instant application).
One of ordinary skill in the art would have been motivated to use the EGF of SEQ ID No. 1 as disclosed by Magil in the method of Yoon because Magil indicate that this is the full length wild type human epidermal growth factor as known in the prior art and Yoon is directed to using an EGF for the transplantation of human cells. The wild type form of EGF would provide the normal expected function of EGF and thus provide a reasonable expectation of success for the method of Yoon which is also directed to culturing human cells.
Therefore the combined teachings of Yoon and Magil et al render obvious Applicant’s invention as claimed.


Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (US 2015/0240212-from IDS filed 10/21/2021) as applied to claims 1-6, 9-10 and 26 above, and further in view of Suarez-Pinzon et al (The Journal of Clinical Endocrinology and Metabolism 2005, from IDS filed 10/21/2021).
Regarding claim 7, Peterson renders obvious the claimed method of using EGF with islet cell populations as described above, but does not specifically include a culture medium that comprises gastrin.
Suarez-Pinzon teach that the combination of EGF and gastrin increases β-cell mass in adult human pancreatic islets in vitro (abstract, page 3408, column 2, last paragraph).
One of ordinary skill in the art would have been motivated to include gastrin in the culture medium of Peterson et al because Peterson et al is culturing islets with EGF for use in transplants and Suarez-Pinzon teach that the combination of EGF and gastrin in culture medium of islets provides the benefit of increasing  β-cell mass of isolated islets in vitro prior to transplantation. One of ordinary skill in the art would have had a reasonable expectation of success because both Peterson and Suarez-Pinzon are culturing human islet cell populations for use in transplants with EGF.
Therefore the combined teachings of Peterson et al and Suarez-Pinzon et al render obvious Applicant’s invention as claimed.


Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (US 2015/0240212-from IDS filed 10/21/2021) as applied to claims 1-6, 9-10 and 26 above, and further in view of Magil et al (US 2003/0171269-from IDS filed 10/21/2021).
Regarding claim 12, Peterson render obvious the claimed method of using EGF with islet cell populations as described above, and specifically suggest the use of the human wild type of EGF (page 50 para 455), but do not specifically include the amino acid sequence of the EGF used in their culture medium.
Magil teaches a human EGF comprises the amino acid sequence of SEQ ID No. 1 (page 1 para 002, page 7), full length wild type human epidermal growth factor which is a 53 amino acid protein with a molecular weight of 6217 daltons and a variety of biological functions (EGF with 100% identity to SEQ ID No. 1 of the instant application).
One of ordinary skill in the art would have been motivated to use the EGF of SEQ ID No. 1 as disclosed by Magil in the method of Peterson because Magil indicate that this is the full length wild type human epidermal growth factor as known in the prior art and Peterson is directed to using an EGF for the transplantation of human cells and specifically suggest that the human wild type EGF is suitable for use in their method (page 50 para 455). The wild type form of EGF would provide the normal expected function of EGF and thus provide a reasonable expectation of success for the method of Peterson which is also directed to culturing human cells.
Therefore the combined teachings of Peterson et al and Magil et al render obvious Applicant’s invention as claimed.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632